NO. 12-22-00239-CV
                               IN THE COURT OF APPEALS
                 TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS


IN RE:                                                    §

NORMAN YOES,                                              §       ORIGINAL PROCEEDING

RELATOR                                                   §

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Norman Yoes, acting pro se, filed this original proceeding in which he seeks a writ
compelling Respondent, Gregg County District Clerk Trey Hattaway, to provide him with file-
marked copies of various documents. 1
         A district clerk is not a judge over which this Court has mandamus jurisdiction; nor does
the record demonstrate that issuance of a writ of mandamus against Respondent is necessary to
protect this Court’s jurisdiction. See TEX. GOV’T CODE ANN. § 22.221(a), (b) (West Supp. 2020)
(writ power); see also In re Dotson, No. 12-20-00205-CV, 2020 WL 5552626 (Tex. App.—
Tyler Sept. 16, 2020, orig. proceeding) (per curiam) (mem. op.) (dismissing mandamus
proceeding against district clerk for want of jurisdiction); In re Vargas, No. 01-12-00351-CV,
2012 WL 1454550, at *1 (Tex. App.—Houston [1st Dist.] Apr. 26, 2012, orig. proceeding) (per
curiam) (mem. op) (same). Because this Court lacks jurisdiction to grant mandamus relief under
the circumstances of this case, we dismiss the petition for writ of mandamus for want of
jurisdiction. All pending motions are overruled as moot.
Opinion delivered September 22, 2022.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




         1
           Janelle Marie Avritt is the Real Party in Interest. The Gregg County website reflects that a judgment was
entered in the parties’ divorce proceeding in December 2021.
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                        SEPTEMBER 22, 2022

                                        NO. 12-22-00239-CV



                                          NORMAN YOES,
                                             Relator
                                               V.

                                        TREY HATTAWAY,
                                           Respondent


                                       ORIGINAL PROCEEDING

                ON THIS DAY came to be heard the petition for writ of mandamus filed by
Norman Yoes; who is the relator in appellate cause number 12-22-00239-CV and a party in trial
court cause number 2021-1097-DR, formerly pending on the docket of the 307th Judicial District
Court of Gregg County, Texas. Said petition for writ of mandamus having been filed herein on
September 1, 2022, and the same having been duly considered, because it is the opinion of this
Court that it lacks jurisdiction, it is therefore CONSIDERED, ADJUDGED and ORDERED that
the said petition for writ of mandamus be, and the same is, hereby dismissed for want of
jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.